UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

REUVEN GILMORE, et al.,

                Plaintiffs,
                                                         Civil Action No. 1-853 {GK)
        v.

PALESTINIAN INTERIM SELF-
GOVERNMENT AUTHORITY, et al.,

                Defendants.


                                       MEMORANDUM OPINION

        Plaintiffs are family members and the estate of Eish Kodesh

Gilmore,        a     United         States    national        killed       in    a    shooting      on

October       30,      2000,     in    Jerusalem,        Israel       ("Plaintiffs") .            They

bring        this     case     against        Defendants,       the        Palestinian         Interim

Self -Government             Authority        ( "PA")    and    the     Palestine           Liberation

Organization            ("PLO")        (collectively,          "Defendants")           pursuant      to

the   Anti-Terrorism Act                of    1991      ("ATA"),      18    U.S.C.      §    2331,   et

seq., and related common law theories.

        This        matter     is     before     the    Court      on      Plaintiffs'         Renewed

Motion for Production of PA GIS Documents and for Related Relief

[Dkt.    No.        352] .     Upon consideration of               the      Motion,         Opposition

[Dkt.     No.       356],     and     Reply     [Dkt.    No.    357],       the       entire    record

herein,       and      for     the    reasons     stated       below,       Plaintiffs'         Motion

shall be denied.
I .      BACKGROUND

         Eish       Kodesh    Gilmore          was     shot    and   killed         on   October     3 0,

2000,     at the beginning of the Second Intifada,                              while working as

a     security guard at the Jerusalem branch office of the Israeli

National            Insurance       Institute.                Plaintiffs        allege        that     PA

employee Muhanad Abu Halawa shot Gilmore,                                and that three other

agents of the PA and PLO,                       Mustafa Misalmani,             Bashar Al-Khatib,

and      Mahmoud       Damara,      helped        in    planning      and      carrying       out     the

attack. 1

         Plaintiffs         filed       this    case on April            18,    2 001.       Discovery

commenced on March 22,                   2010.         See Memorandum Order,                dated Mar.

22,    2010         [Dkt.   No.   181].         On August       9,    2012,         Defendants moved

for      summary        judgment,        arguing        that    "[a] t      the      close    of     fact

discovery - and after deposing Misalmani, Al-Khatib, and Damara,

among others -              Plaintiffs still have no admissible evidence to

take     to     a    jury    supporting          their      lynchpin      allegation         that    Abu

Halawa shot Gilmore."                    Defs.'      Mot.     for Summ.        J.    at 2    [Dkt.   No.

285] .        Plaintiffs          did     not        initially       file      an     Opposition       to

Defendants'           Motion      for    Summary Judgment             but      instead moved          for


1
  Due to the transliteration of these individuals' names from
English to Arabic, the names are also sometimes written as
Mustafa "Maslamani," Mahmoud "Damra" and "Muhannad Abu Halaweh."
Abu Halawa is also known by the name "Muhannad Sa' eed Munib
Deireia."
                               -2-
additional time to complete discovery pursuant to Fed.                                    R.   Civ.

P. 56(d), which the Court granted on September 19, 2012.                                       [Dkt.

No. 297].

         Six months later,            on March 19,            2013,    Defendants sought to

resume     briefing         on    their Motion          for    Summary Judgment,           noting

that     the     additional         discovery       Plaintiffs         requested under Rule

56(d) had either been completed or was at a standstill [Dkt. No.

298] .

         While     that      Motion        was      pending,          on   April    19,        2013,

Plaintiffs filed a Motion to Compel Production of Late-Disclosed

Documents.         [Dkt. No. 303].               Plaintiffs sought files created by

the PA' s General Intelligence Service                         ("GIS")     pertaining to Abu

Halawa, Damara, and Misalmani, the existence of which Defendants

had recently disclosed to Plaintiffs,                          and which Defendants were

withholding            on   the      basis     of      the     "state-secrets"           and     law

enforcement privileges.                   After Plaintiffs' Motion to Compel had

been fully briefed,               the Court directed Defendants to submit the

files     to     the    Court       for   in   camera        review.       With    the    Court' s

permission,        Defendants         also     submitted an            ex parte    explanatory

Memorandum to aid the Court's review.

         On June 6,         2013,    after reviewing the documents in camera,

the Court denied Plaintiffs'                     Motion to Compel.            See Memorandum


                                                 -3-
Order,         dated June             6,     2013        [Dkt.     No.    314] .         The    Court     first

explained              that     "[n]owhere               in       the     25    pages          submitted     by

Defendants              is    there         any      admissible           evidence        that     would     be ·

relevant to Plaintiffs'                           case."         Id. at 2.         Elaborating on this

point, the Court noted that the documents largely post-dated the

National              Insurance       Institute            attack        and,    to    the      extent     they

mentioned the                attack,         did not           constitute admissible               evidence.

Further,          the        information            in    the     documents        was    duplicative        of

materials already in Plaintiffs' possession.                                       Id.

          Next,        the Court explained that,                        "in considering whether to

compel         disclosure             of          documents        where        such      disclosure"        is

prohibited              under        the          laws     of      the     foreign        government         in

possession of them, a court should be guided by the factors set

forth      in         Societe        Nationale           Industrielle           Aerospatiale        v.     U.S.

Dis t .    Ct .   I    4 8 2 u. s .        52 2    ( 19 8 7) .     Among these factors               is    "the

extent         to       which                        compliance          with      the     request        would

undermine important interests of the state where the information

is   located."                Mem.     Order at            2     (citing Societe Nationale,                 482

U.S.      at    544 n.28).                 The Court             found that Defendants had made

"numerous persuasive arguments for concluding that disclosure of

the requested files would 'undermine important interests' of the




                                                           -4-
PA.     II    For these reasons, the Court denied Plaintiffs' Motion to

Compel.            Id. at 3.

             On June 20,          2013,   Plaintiffs moved to unseal the ex parte

explanatory memorandum Defendants submitted to aid the Court's

in camera review of the GIS documents.                            See Pls.' Mot. to Unseal

and          for    Related        Relief     [Dkt.      No.     319-1].       In     that    Motion,

Plaintiffs characterized the Court's denial of their Motion to

Compel as being "primarily on the grounds that the GIS documents

are neither admissible nor relevant to plaintiffs' claims."                                          Id.

at 2.          Plaintiffs argued that "[t]he grounds for that Order took

plaintiffs            by     surprise,       since    neither         plaintiffs'          Motion    nor

defendants'            Opposition         thereto     briefed questions               of     relevance

and admissibility."                   Id.     Plaintiffs surmised that the Court's

assessment            of     relevant        and   admissibility             was     influenced       by

arguments            in Defendants'          ex parte memorandum.                    Based on this

assumption,            Plaintiff          argued     that      they    had    an     "absolute       Due

Process            right     to     see     and    respond       to    defendants'           arguments

regarding            admissibility,           relevance,        and     any        other     legal    or

factual            matter,    other       than whatever          specific          facts    the    Court

finds too sensitive to be disclosed to the plaintiffs."                                           Id. at

3   0




                                                   -5-
     On November 27,         2013,   the   Court    issued an Order denying

Plaintiffs'   Motion to Unseal.            The Court pointed out that its

consideration    of   the    relevancy       and   admissibility     of   the   GIS

documents fell     squarely within the first factor of the Societe

Nationale comity analysis, which is "the importance to the .

litigation of the documents[.]"              Nov. 27 Am. Order at 2        (citing

Societe Nationale, 482 U.S. at 544).

     The Court also explained that the basis for its assessment

of relevancy and admissibility was set forth in its Memorandum

Order denying the original Motion to Compel,                and that      "[t] here

was virtually no other information or argument in Defendants' ex

parte Memorandum referring to          [such issues]      other than what the

Court described."      Id. at 3.

     Thereafter,      on    December   23,     2013,    Plaintiffs    filed     the

instant Renewed Motion for Production of PA GIS Documents and

Related Relief     ("Renewed Motion)         [Dkt. No. 352] . 2    On January 6,



2
   Plaintiffs made only the most perfunctory attempt to satisfy
the requirements of Local Rule 7(m) by emailing opposing counsel
on· a Sunday and, prior to receiving any response, filing this
Motion the following morning.       Such efforts clearly do not
satisfy Rule 7 (m) Is requirement that "counsel shall discuss the
anticipated motion with opposing counsel, either in person or by
telephone" and make a "good faith effort" to determine whether
there is any opposition to the relief sought.          L. R. 7 (m)
 (emphasis added).   Nevertheless, because it is clear Defendants
would have opposed the Motion, and because Plaintiffs raise
                                       -6-
2014,    Defendants     filed    their   Opposition       [Dkt.    No.     356]     On

January 16, 2014, Plaintiffs filed their Reply.                    [Dkt . No. 3 57] . 3

II.     DISCUSSION

        Plaintiffs     advance    four    arguments       in   support       of   their

Renewed Motion.

        First, they claim that they are entitled to de novo review

of    the    Court's     admissibility         and   relevancy          determinations

because they were not afforded an opportunity to address these

issues in the original Motion to Compel.                 Second, they argue, on

the merits, that the Court erred in concluding the GIS documents

are not     relevant or admissible.             Third,    they assert        that   the

Court clearly erred in extending comity considerations to the

Palestinian Authority.           Fourth,       they contend that          the Court's

weighing of the Societe Nationale factors merit reconsideration

in light of a subsequent development in a case currently pending

in the      Southern District of New York,               Sokolow v.        Palestinian




important arguments regarding due process,                        the     Court   shall
address Plaintiffs' Motion on its merits.
3
  In the meantime, o"n October 2, 2013, Plaintiffs filed their
Opposition to Defendants' Motion for Summary Judgment [Dkt. No.
336-1].   On October 25, 2013, Defendants filed their Reply to
Plaintiffs'   Opposition to   Defendants'  Motion  for  Summary
Judgment [Dkt. No. 341].   That Motion is now fully briefed and
pending before the Court.
                                         -7-
Liberation Org.,              No.    04 Civ.    397     (GBD)     (RLE)     (S.D.N.Y Nov.       4,

2013) .     The Court addresses these arguments in turn.

       A.       Standard of Review

                1.      Plaintiffs Are Not Entitled to De Novo Review

       Plaintiffs contend that they are entitled to de novo review

of the Court's conclusions regarding relevancy and admissibility

because they were not given an opportunity to brief these issues

in connection with their Motion to Compel.                            Pls.' Mot. at 3 n.2.

This is inaccurate.

       As      previously           explained     in    the      Court's         Amended    Order

denying Plaintiffs'                 Motion to Unseal,           the Court considered the

relevancy and admissibility of the GIS documents solely in the

context        of    assessing        their    importance        to   the    case    under      the

Societe Nationale framework.                    Further, Plaintiffs were on notice

that     the        Court    would     consider       these     issues      in    deciding      the

Motion to Compel.                   As discussed below,           Defendants'        Opposition

brief,      which was not             filed ex parte,           and to which Plaintiffs

filed a Reply,              contested the relevancy and admissibility of the

GIS documents twice.

       First,          in     discussing        the     qualified           law     enforcement

privilege, Defendants' Opposition brief observed that:

       [I]nformation contained in   [GIS] files often                                      is
       collected from sources outside the PA that are                                      of
                                                -8-
      varying degrees of reliability, and the information
      may or may not be true and may or may not be based on
      first-hand knowledge.            The raw intelligence
      information in these files, of dubious reliability,
      thus has little probative value to Plaintiffs' case.
      On balance, these factors weigh in favor of non-
      disclosure   because   of    the   detrimental  effect
      disclosure would have on GIS' work and the marginal
      value of the GIS files to this case.

Defs.' Opp'n to Mot. to Compel at 8-9                   (quotation marks omitted)

(emphasis added) .

      Second,    in     discussing         the   Societe        Nationale      factors,

Defendants' Opposition brief again emphasized that,                      "[a] s would

be   evident    from    an     in   camera    review,     the    GIS   files    are    of

marginal significance to the litigation                            [because]     [w] i th

fact discovery closed, Plaintiffs still lack admissible evidence

as   to their theory         [that Abu Halawa       shot Gilmore]              The GIS

files do not change that equation."              Id. at 9-10.

      Despite    the    fact    that   Defendants       clearly presented these

arguments in their Opposition brief,               Plaintiffs elected not to

respond   to    them.        Because       Plaintiffs     have    already      had    one

opportunity     to      address      the     relevancy,         admissibility,        and

importance of the documents, their attempt to now reargue these

points must be considered under the narrow standard of review

applicable to a motion for reconsideration.




                                           -9-
                  2.      Standard Governing Motion for Reconsideration

        "[W]here          litigants              have       once     battled         for     the        court's

decision,         they         should    neither            be     required,      nor       without         good

reason permitted,                to battle          for      it again."           Negley v.             F.B.I.,

825    F.    Supp.       2d     58,     60       (D.D.C.       2011)      (citation and quotation

marks       omitted) .            Although              a    court       has    the        discretion             to

reconsider an interlocutory order "as justice requires"                                              at     "any

time before the entry of a judgment adjudicating all the claims

and all the parties'                   rights and liabilities[,]" Fed. R.                            Civ.         P.

54 (b) ,     the Supreme          Court has             cautioned that           a    court        should be

"loathe to do so in the absence of extraordinary circumstances

such    as       where     the    initial           decision was           clearly          erroneous            and

would work a manifest                    injustice."               Christianson v.            Colt       Indus.

Operating          Corp.,         486        u.s.       800,       817     (1988)          (citation             and

quotation marks omitted).

           "In     particular,               a    court          should    grant        a     motion             for

reconsideration of an interlocutory order only when the movant

demonstrates             (1)     an     intervening              change    in    the        lawi     (2)         the

discovery         of     new     evidence         not       previously         available i         or      (3)     a

clear error of law in the first                                order."         In re Guantanamo Bay

Detainee         Litig.,         706    F.       Supp.       2d    120,    122-23           (D.D.C.        2010)


                                                        -10-
 (citation        and     quotation        marks         omitted) .          A      motion           for

reconsideration           is   not    an     "opportunity        to    reargue         facts         and

theories upon which a                court    has       already ruled,"          nor      is    it    "a

vehicle     for    presenting         theories       or    arguments       that      could       have

been advanced earlier."                S.E.C. v. Bilzerian,            729 F. Supp. 2d 9,

14 (D.D.C. 2010)          (citations omitted).

       B.    The Motion Is Timely

       Defendants         first       contend       that       Plaintiffs'          Motion           for

Reconsideration is untimely.                  Defs.'       Opp'n at 5-6.            While it is

true     Plaintiffs       waited      more    than       six   months      after       the      Court

ruled on their Motion to Compel to file the instant Motion, _they

filed their Motion to Unseal on June 20,                           2013,     only two weeks

after the Court's ruling.                  In that Motion,            Plaintiffs explained

that   they sought         to unseal         Defendants'        ex parte memorandum in

order to     aid    them       in    filing      this    Motion.       See       Pls. '    Mot.       to

Unseal at 3        ("Plaintiffs bring this motion because they believe,

respectfully,       that       the Court's rulings denying their Motion to

Compel      are         erroneous,         and      they       intend        to        move          for

reconsideration and reversal of those rulings.")                             [Dkt.        No.    319-

1] .   Plaintiffs filed this Motion less than one month after the

Court resolved the Motion to Unseal.                           Consequently,           the Motion

is timely.


                                              -11-
       c.         There Is No Basis to Reconsider the Court's Assessment
                  of the Importance of the GIS Documents

        Plaintiffs         argue    that    the   GIS   documents:          (1)    are    "highly

relevant"; 4        (2)    are admissible under various hearsay exceptions

or     as     a    sanction        for   Defendants'      late    disclosure              of     the

documents;         (3)    are likely to lead to admissible evidence even if

they        are    not     themselves       admissible;     and      ( 4)         are    properly

considered by their expert                  regardless of admissibility.                       Pls.'

Mot. at 3-10.

       Each       and     every    one     of   these   arguments      could            have    been

advanced in Plaintiffs' Reply to Defendants' Opposition to their

Motion to Compel.             Plaintiffs do not offer any justification for

failing to do so,             nor do they point to any development                         in the

record warranting a reconsideration of these issues. 5


4
  Plaintiffs contend the documents are relevant to: (1) whether
Abu Halawa was Gilmore's shooter; (2) whether he was "known to
be involved in numerous terrorist activities against Israeli
targets during the same period"; (3) whether the shooting was
within the scope of Abu Halawa' s employment with the PA and
whether the PA knew that Abu Halawa was involved in terrorist
activities;  and    (4) the  PA's  "policies  of  inciting   and
encouraging terrorism" during the relevant time period.    Pls.'
Mot. at 4-6.
5
  Plaintiffs argue that their expert, Alon Eviatar, a former
intelligence officer with the Israel Defense Forces, is entitled
to consider the GIS documents in forming his opinions about the
case.   Pls. Mot. at 8-9.   Given that Plaintiffs have had since
                               -12-
       Plaintiffs    also       misconstrue       the    reasoning        underlying       the

Court's determination.              The Court has never suggested the ·GIS

documents    lack any relevance whatsoever,                    or would not,            absent

the special considerations present here,                       be discoverable under

the   Federal     Rules    of    Civil    Procedure.           To   the    contrary,       the

Court acknowledged in its June 6 Memorandum Order that the files

include     information         about     the     National       Insurance        Institute

attack.     The Court concluded,· however, that the documents had no

great significance because they are both hearsay and duplicative

of    materials    already       in     Plaintiffs'      possession.              For    these

reasons,     the     documents          would      not        assist      Plaintiffs        in

establishing the          factual     centerpiece        of    their      case,    which    is

their contention that Abu Halawa killed Gilmore within the scope

of his employment for the PA.                   Plaintiffs have not shown any

basis for the Court to reconsider this assessment.




September 19, 2012, at the latest, to obtain the opinion of an
expert, there does not appear to be any reason Plaintiffs could
not have made this argument in their Motion to Compel.  Further,
Eviatar' s  Declaration states   that,   even without  the   GIS
documents, he has formed the "conclusion with a high degree of
certainty," that Abu Halawa, a "known terrorist," murdered
Gilmore.   Declaration of Alon Eviatar ~ 9 [Dkt. No. 352 -2] .
Consequently, even if the Court were to consider Eviatar's
Declaration, it does not establish that the GIS documents are of
any outstanding importance to Plaintiffs' case.
                                           -13-
        D.      The Court Did Not "Clearly Err" by Considering the
                Palestinian Authority's Interests as a Foreign
                Government

             Next,    Plaintiffs argue that the Court clearly erred in

concluding that comity considerations apply to the Palestinian

Authority        because    "the    principle     of    comity    only     applies    to

foreign states and the PA is not a foreign state."                         Pls.' Mem.

at     10.    Plaintiffs quote      a   sentence       from Societe Nationale          in

which the Supreme Court observed that "[w]e have long recognized

the demand of comity in suits involving foreign states,                           either

as parties or as sovereigns with a coordinate interest in the

litigation."          Societe    Nationale     Industrielle      Aeropastiale,       482

U.S.    522    at 546.     Plaintiffs highlight the Supreme Court's use

of the word "state" to argue that the Palestinian Authority is

not entitled to comity considerations because the United States

does not recognize it as a "state."

        The    quoted portion from Societe Nationale                emphasizes        the

importance           of   protecting        foreign     litigants     from        unduly

burdensome discovery.            The Court made it very clear that its use

of the word "state"             in the quoted sentence did not delimit or

define        precisely    which    foreign      litigants       qualify    for      such

protection.           To the    contrary,     in the very next       sentence,        the

Supreme Court stated:

                                         -14-
        American   courts  should   therefore  take   care  to
        demonstrate due respect     for any special problem
        confronted by the foreign litigant on account of its
        nationality or the location of its operations, and for
        any sovereign interest· expressed by a foreign state.
        We do not articulate specific rules to guide this
        delicate task of adjudication.

Id.     (emphases added).         Consequently,     Societe Nationale provides

no    support     for   Plaintiffs'       contention    that     it    was    error           to

consider     the    Palestinian       Authority's      special    interests             as     a

foreign government.

        Plaintiffs      also   cite    two   district     court       cases       for        the

proposition that the principle of deference to foreign law does

not apply to local, rather than national,                 laws.       See Pl s. ' Mot.

at 10-11     (citing Young Women's Christian Ass'n of Nat.                        Capital

Area,    Inc. v. Allstate Ins. Co. of Canada, 94 Civ. 741 JHG PJA,

1994 WL 661523 (D.D.C. Nov. 22, 1994) and Lyons v. Bell Asbestos

Mines,    Ltd.,    119 F.R.D.      384,   389   (D.S.C.   1988)).        These cases

are     inapposite      because    the    Palestinian     Authority          is    not         a

"local". government of the type at issue in the cited cases. 6                                In


6
  In Young Women's Christian Association, a Magistrate Judge in
this Court issued a Report & Recommendation concluding that the
blocking statutes of Quebec and Ontario were "not entitled to
any deferential consideration under the comity principles of
international law, " because, inter alia, they were "local laws
and not national laws."    Young Women's Christian Ass' n of Nat.
Capital Area, 1994 WL 661523, at *2. Lyons does not involve, as
this case does, a consideration of permissive deference, but
rather considered whether a district court was required to abide
                               -15-
addition,      these cases merely concluded that foreign local laws

were not entitled to deference;                      they did not hold that a court

is not permitted to consider such laws in resolving a discovery

dispute.       Cf.    Fed.    R.     Civ.       P.   26(b)(2)(C).         Further,    neither

case    is    binding    on    this       Court,        and     neither     demonstrates    an

intervening change in the law.

       In    sum,    Plaintiffs       have       not     established any grounds           for

reconsidering the Court's assessment that the PA's interests as

a foreign government warrant deference.

       E.     Developments in the Sokolow Case Do Not Warrant
              Reconsideration

       Finally,      Plaintiffs argue that even if the Court properly

applied the Societe Nationale factors to the PA,                              those factors

should be reconsidered in light of the fact that Defendants were

recently       ordered        to     produce            GIS     documents      in    Sokolow.

Plaintiffs      argue    that,       as     a    result,       Defendants    can no    longer

"reasonably          claim         that         their         proprietary     investigative

techniques will be revealed by production of GIS documents                                  in

this case."         Pls.' Mot. at 12.




by a foreign law restricting discovery.     Lyons, 119 F. R. D. at
389.  A determination that a district court is not required to
defer to a foreign law is a far cry from holding that it may not
consider such law in exercising its broad powers to supervise
discovery pursuant to Fed. R. Civ. P. 26(b) and (c).
                              -16-
         As Defendants point out,                although Magistrate Judge Ellis'

Order in Sokolow post-dates this Court's June 6 Memorandum Order

denying Plaintiffs'               Motion to Compel,           the fact         that Defendants

have      produced     GIS        documents      in     other       cases        is    not        a   new

development.         De f s . '    Opp' n at     6.     In their original Motion to

Compel ·in this case,              Plaintiffs argued that "in other cases in

the U.S.     and in Israel,              the Defendants have provided GIS files

notwithstanding any claim of state secrets or other privileges."

Pls.' Mot to Compel at 13; see also Reply in Support of Mot. to

Compel ·at 10        ("If GIS documents were really secret,                             defendants

would      not    have       produced         hundreds         of      them,          without          any

compulsion,      in prior cases.") .                  The Court addressed this topic

at   a     hearing    on     Plaintiffs'         Motion        to     Compel,         and        defense

counsel      explained            that     the    decision            whether          to        produce

intelligence files are made by the PA on a                              case-by-case basis

based on their content.                  Tr. 5/20/13 at 17:21-18:17.

         Plaintiffs      now       argue     that       the     scope       of        the        Sokolow

production       (approximately 330              pages)       renders       it    "an extremely

new development" because defendants only made "small productions

of   GIS    documents       in other        cases."           Pls.'    Reply at             7.        This

assertion is directly contradicted by Plaintiffs' Reply brief in

support of       their Motion to Compel,                  in which they argued that


                                               -17-
Defendants had already "produced hundreds of                        [GIS documents]" in

prior cases.         Reply in Support of Mot. to Compel at 10 (emphasis

added).

        The GIS documents disclosed in the Sokolow case relate to

different      individuals         and       different    subject     matter      than    the

documents      at    issue    in      this    case.      Consequently,      there    is     no

basis     to   conclude       that       their    disclosure        moots   the     Court's

concerns regarding exposing specific individuals to threats and

increasing      the    risk      of     disrupting       diplomatic     relations        with

foreign governments.               See Nov.      27,    2013 Mem.    Order at 2          [Dkt.

No.   350] .        Therefore,        the    Sokolow     decision    does   not     justify

reconsideration of the Court's determination that disclosure of

the GIS documents will undermine important interests of the PA.

III. CONCLUSION

For     the    foregoing      reasons,          Plaintiffs'    Renewed       Motion        for

Production of PA GIS Documents will be denied.




March 24, 2014                                        Glgy~r~
                                                      United States District Judge




Copies to: attorneys on record via ECF

                                              -18-